Adams, Judge,
delivered the opinion of the court.
This was an action commenced before a justice of the peace for a balance alleged to be due the plaintiff for teaching a school in sub-district Río. 2, which formed a part of the township of which the defendant was the Township 5oard of-Education.
The contract for-teaching the school was made in writing, the 1st of January, 1868, with the local directors of the sub-district, to teach a school for four months at $45.00 per month. He taught the school until his wages amounted to $92.61, and his account was audited; and the clerk of the Township Board of Education gave him an order on the County Treasurer for the same, on the 6th of May, 1868. He presented the order, and nothing was paid on it for want of funds, till in May, 1869, when he received $42.70 ; and he brought his suit for the balance of his account. He obtained judgment before the justice, and the defendant took an appeal to the Circuit Court, where the case was tried, and resulted in a judgment in favor of the defendant; and the plaintiff has brought the ease here by writ of error.
The only material point presented by this record is, whether the local directors, or the Township Board of Education, were the proper parties to be made defendants.
This question- grows out of the instructions given and refused by the court. The court instructed, that the defendant was not liable for the teacher’s wages growing out of a contract with the local directors, and refused an instruction asserting their liability. This contract was made under the provisions of the school law, as found in General Statutes of 1865; This law was revised in 1868, after this contract was made, and also in 1870. Whether the local dii-ectors, under the law as it now exists, can be sued on a contract with a teacher, or whether his suit must be against the Township Board of Education, we are not now called upon to decide. •
*474By section six of the School law of 1865, the local directors were expressly allowed to employ teachers, and also to dismiss them, provided such dismissal should receive the sanction of the Township Board. Section seven of the same law authorizes the local directors to make various contracts specifically named therein, and also to make “ all other provisions necessary for the convenience and propriety of schools within their sub-districts.” And all contracts, made by the local directors under the provisions of this section, must be reported to the Township Board of Education, &c. This section also provides, that the Township Board of Education, in, their corporate capacity on the part of the sub-district/ shall be held responsible for the performance thereof. (See General Statutes, p. 258.) There is no reason why a contract with a teacher should not come under the general provision referred to in section seven. In my judgment, that was the intention of the legislature. Section ten of the same law makes the Township Board of Education “a body politic and corporate” with power to sue and be sued.
In my opinion, the Township Board of Education could be sued on this contract, for the balance'due the plaintiff.
Judgment reversed and cause remanded.
The other Judges concur.